
	
		II
		110th CONGRESS
		1st Session
		S. 1486
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Dorgan (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to restore
		  integrity to and strengthen payment limitation rules for commodity payments and
		  benefits.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural America Preservation Act of
			 2007.
		2.Payment
			 limitationsSection 1001 of
			 the Food Security of 1985 (7 U.S.C. 1308) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)Entity
							(A)In
				generalThe term entity means—
								(i)an organization
				that (subject to the requirements of this section and section 1001A) is
				eligible to receive a payment under a provision of law referred to in
				subsection (b) or (c);
								(ii)a corporation,
				joint stock company, association, limited partnership, limited liability
				company, limited liability partnership, charitable organization, grantor of a
				revocable trust, or other similar entity (as determined by the Secretary);
				and
								(iii)an organization
				that is participating in a farming operation as a partner in a general
				partnership or as a participant in a joint venture.
								(B)ExclusionThe
				term entity does not include a general partnership or joint
				venture.
							(2)IndividualThe
				term individual means—
							(A)a natural person,
				and any minor child of the natural person (as determined by the Secretary),
				who, subject to the requirements of this section and section 1001A, is eligible
				to receive a payment under a provision of law referred to in subsection (b),
				(c), or (d); and
							(B)a natural person
				participating in a farming operation as a partner in a general partnership, a
				participant in a joint venture, a grantor of a revocable trust, or a
				participant in a similar entity (as determined by the
				Secretary).
							;
				(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Limitation on
				direct paymentsThe total amount of direct payments that an
				individual or entity may receive, directly or indirectly, during any crop year
				under subtitle A or C of title I of the Farm Security and Rural Investment Act
				of 2002 (7 U.S.C. 7911 et seq.) for 1 or more covered commodities or peanuts
				shall not exceed
				$20,000.
					;
			(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Limitation on
				counter-cyclical paymentsThe total amount of counter-cyclical
				payments that an individual or entity may receive, directly or indirectly,
				during any crop year under subtitle A or C of title I of the Farm Security and
				Rural Investment Act of 2002 (7 U.S.C. 7911 et seq.) for 1 or more covered
				commodities or peanuts shall not exceed
				$30,000.
					;
			(4)by striking
			 subsection (d) and inserting the following:
				
					(d)Limitations on
				marketing loan gains, loan deficiency payments, and commodity certificate
				transactionsThe total amount of the following gains and payments
				that an individual or entity may receive during any crop year may not exceed
				$75,000:
						(1)(A)Any gain realized by a
				producer from repaying a marketing assistance loan for 1 or more loan
				commodities under subtitle B of title I of the Farm Security and Rural
				Investment Act of 2002 (7 U.S.C. 7931 et seq.) at a lower level than the
				original loan rate established for the loan commodity under that
				subtitle.
							(B)In the case of settlement of a
				marketing assistance loan for 1 or more loan commodities under that subtitle by
				forfeiture, the amount by which the loan amount exceeds the repayment amount
				for the loan if the loan had been settled by repayment instead of
				forfeiture.
							(2)Any loan
				deficiency payments received for 1 or more loan commodities under that
				subtitle.
						(3)Any gain realized
				from the use of a commodity certificate issued by the Commodity Credit
				Corporation for 1 or more loan commodities, as determined by the Secretary,
				including the use of a certificate for the settlement of a marketing assistance
				loan made under that subtitle or section 1307 of that Act (7 U.S.C.
				7957).
						;
			(5)by striking
			 subsection (e);
			(6)by redesignating
			 subsections (f) and (g) as subsections (h) and (i), respectively; and
			(7)by inserting
			 after subsection (d) the following:
				
					(e)Payments to
				individuals and entities
						(1)Interests
				within same entityAny individual or entity that is an owner of
				an entity, including a shareholder, may not collectively receive payments,
				directly or indirectly, that are attributable to the ownership interest in the
				entity for a crop year that exceed an amount equal to twice the applicable
				dollar amounts specified in subsections (b), (c), and (d).
						(2)All
				interestsAn individual or entity may not receive, directly or
				indirectly, through all ownership interests of the individual or entity, from
				all sources, payments for a crop year that exceed an amount equal to the twice
				the applicable dollar amounts specified in subsections (b), (c), and
				(d).
						(f)Single farming
				operation
						(1)In
				generalNotwithstanding subsections (b) through (d), subject to
				paragraph (2), if an individual or entity participates only in a single farming
				operation and receives, directly or indirectly, any payment or gain covered by
				this section through the farming operation, the total amount of payments or
				gains (as applicable) covered by this section that the individual or entity may
				receive during any crop year shall not exceed an amount equal to twice the
				applicable dollar amounts specified in subsections (b), (c), and (d).
						(2)IndividualsThe
				total amount of payments or gains (as applicable) covered by this section that
				an individual may receive during any crop year may not exceed $250,000.
						(g)Spousal
				equity
						(1)In
				generalNotwithstanding subsections (b) through (d), except as
				provided in paragraph (2), if an individual and the spouse of the individual
				are covered by paragraph (2) and receive, directly or indirectly, any payment
				or gain covered by this section, the total amount of payments or gains (as
				applicable) covered by this section that the individual and spouse may jointly
				receive during any crop year may not exceed an amount equal to twice the
				applicable dollar amounts specified in subsections (b), (c), and (d).
						(2)Exceptions
							(A)Separate
				farming operationsIn the case of a married couple in which each
				spouse, before the marriage, was separately engaged in an unrelated farming
				operation, each spouse shall be treated as a separate individual with respect
				to a farming operation brought into the marriage by a spouse, subject to the
				condition that the farming operation shall remain a separate farming operation,
				as determined by the Secretary.
							(B)Election to
				receive separate paymentsA married couple may elect to receive
				payments separately in the name of each spouse if the total amount of payments
				and benefits described in subsections (b), (c), and (d) that the married couple
				receives, directly or indirectly, does not exceed an amount equal to twice the
				applicable dollar amounts specified in those
				subsections.
							.
			3.Substantive
			 change; payments limited to active farmersSection 1001A of the Food Security Act of
			 1985 (7 U.S.C. 1308–1) is amended—
			(1)by striking the
			 section designation and heading and all that follows through the end of
			 subsection (a) and inserting the following:
				
					1001A.Substantive
				change; payments limited to active farmers
						(a)Substantive
				change
							(1)In
				generalFor purposes of the application of limitations under this
				section, the Secretary shall not approve any change in a farming operation that
				otherwise would increase the number of individuals or entities (as defined in
				section 1001(a)) to which the limitations under this section apply, unless the
				Secretary determines that the change is bona fide and substantive.
							(2)Family
				membersFor the purpose of paragraph (1), the addition of a
				family member (as defined in subsection (b)(2)(A)) to a farming operation under
				the criteria established under subsection (b)(3)(B) shall be considered to be a
				bona fide and substantive change in the farming operation.
							(3)Primary
				controlTo prevent a farm from reorganizing in a manner that is
				inconsistent with the purposes of this Act, the Secretary shall promulgate such
				regulations as the Secretary determines to be necessary to attribute payments
				for a farming operation to the individual or entity that exercises primary
				control over the farming operation, including to respond to—
								(A)(i)any instance in which
				ownership of a farming operation is transferred to an individual or entity
				under an arrangement that provides for the sale or exchange of any asset or
				ownership interest in 1 or more entities at less than fair market value;
				and
									(ii)the transferor is provided
				preferential rights to repurchase the asset or interest at less than fair
				market value; or
									(B)a sale or
				exchange of any asset or ownership interest in 1 or more entities under a
				financing arrangement under which—
									(i)financing is
				provided by the transferor; and
									(ii)the right to
				exercise control over the asset or interest is conveyed, directly or
				indirectly.
									;
			(2)in subsection
			 (b)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)In
				generalTo be eligible to receive, directly or indirectly,
				payments or benefits described as being subject to limitation in subsection (b)
				or (c) of section 1001 with respect to a particular farming operation, an
				individual or entity (as defined in section 1001(a)) shall be actively engaged
				in farming with respect to the farming operation, in accordance with paragraphs
				(2), (3), and
				(4).
						;
				(B)in paragraph
			 (2)—
					(i)by
			 striking subparagraphs (A) and (B) and inserting the following:
						
							(A)DefinitionsIn
				this paragraph:
								(i)Active personal
				managementThe term active personal management
				means, with respect to an individual, administrative duties carried out by the
				individual for a farming operation—
									(I)that are
				personally provided by the individual on a regular, substantial, and continuing
				basis; and
									(II)relating to the
				supervision and direction of—
										(aa)activities and
				labor involved in the farming operation; and
										(bb)onsite services
				directly related and necessary to the farming operation.
										(ii)Family
				memberThe term family member, with respect to an
				individual participating in a farming operation, means an individual who is
				related to the individual as a lineal ancestor, a lineal descendant, or a
				sibling (including a spouse of such an individual).
								(B)Active
				engagementExcept as provided in paragraph (3), for purposes of
				paragraph (1), the following shall apply:
								(i)An individual
				shall be considered to be actively engaged in farming with respect to a farming
				operation if—
									(I)the individual
				makes a significant contribution, as determined under subparagraph (E) (based
				on the total value of the farming operation), to the farming operation
				of—
										(aa)capital,
				equipment, or land; and
										(bb)personal labor
				and active personal management;
										(II)the share of the
				individual of the profits or losses from the farming operation is commensurate
				with the contributions of the individual to the operation; and
									(III)a contribution
				of the individual is at risk.
									(ii)An entity shall
				shall be considered to be actively engaged in farming with respect to a farming
				operation if—
									(I)the entity makes
				a significant contribution, as determined under subparagraph (E) (based on the
				total value of the farming operation), to the farming operation of capital,
				equipment, or land;
									(II)(aa)the stockholders or
				members that collectively own at least 50 percent of the combined beneficial
				interest in the entity each make a significant contribution of personal labor
				and active personal management to the operation; or
										(bb)in the case of an entity in which all
				of the beneficial interests are held by family members, any stockholder or
				member (or household comprised of a stockholder or member and the spouse of the
				stockholder or member) who owns at least 10 percent of the beneficial interest
				in the entity makes a significant contribution of personal labor or active
				personal management; and
										(III)the entity
				meets the requirements of subclauses (II) and (III) of clause
				(i).
									;
					(ii)in
			 subparagraph (C), by striking clauses (ii) and (iii) of paragraph
			 (A) and inserting subclauses (II) and (III) of subparagraph
			 (B)(i); and
					(iii)by adding at
			 the end the following:
						
							(E)Significant
				contribution of personal labor or active personal management
								(i)In
				generalSubject to clause (ii), for purposes of subparagraph (B),
				an individual shall be considered to be providing, on behalf of the individual
				or an entity, a significant contribution of personal labor or active personal
				management, if the total contribution of personal labor and active personal
				management is at least equal to the lesser of—
									(I)1,000 hours;
				and
									(II)a period of time
				equal to—
										(aa)50
				percent of the commensurate share of the total number of hours of personal
				labor and active personal management required to conduct the farming operation;
				or
										(bb)in
				the case of a stockholder or member (or household comprised of a stockholder or
				member and the spouse of the stockholder or member) that owns at least 10
				percent of the beneficial interest in an entity in which all of the beneficial
				interests are held by family members, 50 percent of the commensurate share of
				hours of the personal labor and active personal management of all family
				members required to conduct the farming operation.
										(ii)Minimum labor
				hoursFor the purpose of clause (i), the minimum number of labor
				hours required to produce a commodity shall be equal to the number of hours
				that would be necessary to conduct a farming operation for the production of
				each commodity that is comparable in size to the commensurate share of an
				individual or entity in the farming operation for the production of the
				commodity, based on the minimum number of hours per acre required to produce
				the commodity in the State in which the farming operation is located, as
				determined by the
				Secretary.
								;
					(C)in paragraph
			 (3)—
					(i)by
			 striking subparagraph (A) and inserting the following:
						
							(A)LandownersAn
				individual or entity that is a landowner contributing owned land, and that
				meets the requirements of subclauses (II) and (III) of paragraph (2)(B)(i), if,
				as determined by the Secretary—
								(i)the landowner
				share-rents the land at a rate that is usual and customary; and
								(ii)the share
				received by the landowner is commensurate with the share of the crop or income
				received as
				rent.
								;
					(ii)in
			 subparagraph (B)—
						(I)in the first
			 sentence—
							(aa)by
			 striking persons and inserting an individual or
			 entity; and
							(bb)by
			 striking standards provided in clauses (ii) and (iii) of paragraph
			 (2)(A) and inserting requirements of subclauses (II) and (III)
			 of paragraph (2)(B)(i); and
							(II)by striking the
			 second sentence; and
						(iii)in subparagraph
			 (C), by striking standards provided in clauses (ii) and (iii) of
			 paragraph (2)(A) and inserting requirements of subclauses (II)
			 and (III) of paragraph (2)(B)(i);
					(D)in paragraph
			 (4)—
					(i)in
			 the paragraph heading, by striking Persons and inserting
			 Individuals and
			 entities;
					(ii)in
			 the matter preceding subparagraph (A), by striking persons and
			 inserting individuals and entities; and
					(iii)by striking
			 subparagraph (B) and inserting the following:
						
							(B)Other
				individuals and entitiesAny other individual or entity, or class
				of individuals or entities, that fails to meet the requirements of paragraphs
				(2) and (3), as determined by the
				Secretary.
							;
					(E)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
				(F)by inserting
			 after paragraph (4) the following:
					
						(5)Personal labor
				and active personal managementNo stockholder or member may
				provide personal labor or active personal management to meet the requirements
				of this subsection for any individual or entity that collectively receives,
				directly or indirectly, an amount equal to more than twice the applicable
				limits under subsections (b), (c), and (d) of section
				1001.
						;
				and
				(G)in paragraph (6)
			 (as redesignated by subparagraph (E))—
					(i)in
			 the first sentence—
						(I)by striking
			 A person and inserting An individual or entity;
			 and
						(II)by striking
			 such person and inserting the individual or
			 entity; and
						(ii)by
			 striking the second sentence; and
					(3)by adding at the
			 end the following:
				
					(c)Notification by
				entitiesTo facilitate the administration of this section, each
				entity that receives payments or benefits described as being subject to
				limitation in subsection (b), (c), or (d) of section 1001 with respect to a
				particular farming operation shall—
						(1)notify each
				individual or other entity that acquires or holds a beneficial interest in the
				farming operation of the requirements and limitations under this section;
				and
						(2)provide to the
				Secretary, at such times and in such manner as may the Secretary may require,
				the name and social security number of each individual, or the name and
				taxpayer identification number of each entity, that holds or acquires such a
				beneficial
				interest.
						.
			4.Schemes or
			 devicesSection 1001B of the
			 Food Security Act of 1985 (7 U.S.C. 1308–2) is amended—
			(1)by inserting
			 (a) In
			 general.— before If;
			(2)in subsection (a)
			 (as designated by paragraph (1)), by striking person each place
			 it appears and inserting individual or entity; and
			(3)by adding at the
			 end the following:
				
					(b)FraudIf
				fraud is committed by an individual or entity in connection with a scheme or
				device to evade, or that has the purpose of evading, section 1001, 1001A, or
				1001C, the individual or entity shall be ineligible to receive farm program
				payments described as being subject to limitation in subsection (b), (c), or
				(d) of section 1001 for—
						(1)the crop year for
				which the scheme or device is adopted; and
						(2)the succeeding 5
				crop
				years.
						.
			5.Foreign
			 individuals and entities made ineligible for program benefitsSection 1001C of the Food Security Act of
			 1985 (7 U.S.C. 1308–3) is amended—
			(1)in the section
			 heading, by striking persons and inserting
			 individuals and
			 entities;
			(2)in subsection (a), by striking
			 person each place it appears and inserting
			 individual; and
			(3)in subsection
			 (b)—
				(A)in the subsection
			 heading, by striking corporation or other; and
				(B)by striking
			 a corporation or other entity and inserting an
			 entity.
				6.Sense of the
			 SenateIt is the sense of the
			 Senate that any savings achieved as a result of the amendments made by this Act
			 should be used to establish a permanent agricultural disaster relief
			 program.
		7.Regulations
			(a)In
			 generalThe Secretary of Agriculture may promulgate such
			 regulations as are necessary to implement this Act and the amendments made by
			 this Act.
			(b)ProcedureThe
			 promulgation of the regulations and administration of this Act and the
			 amendments made by this Act shall be made without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
				(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			
